FILED 

                                                                      MARCH 17, 2015 

                                                                 J n the Office of the Clerk of Cou rt 

                                                               W A State Court of Appeals, Division IIJ 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 32291-2-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
WARREN L. LEMMON,                             )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       SIDDOWAY, C.J. - After the trial court denied Warren Lemmon's motion to

suppress evidence obtained in a search of his home, he was found guilty of possession of

a controlled substance and possession with intent to deliver. He appeals the trial court's

denial of his motion to suppress. He argues that the affidavit in support of the search

warrant relied on information provided by a confidential informant without providing

evidence of the informant's basis of knowledge and veracity required by the

Aguilar/Spinelli) test for probable cause. He argues that in denying the motion, the trial

court mistakenly relied on the federal "totality of the circumstances" standard.



       ) Aguilar v. Texas, 378 U.S. 108,84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); Spinelli
v. United States, 393 U.S. 410,89 S. Ct. 584,21 L. Ed. 2d 637 (1969). Both Aguilar and
Spinelli were abrogated by Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d
527 (1983), but adhered to by State v. Jackson, 102 Wn.2d 432, 688 P.2d 136 (1984).
No. 32291-2-111
State v. Lemmon


       Mr. Lenunon's focus on the trial court's reference to the "totality of the

information" is misplaced. Read as a whole, the trial court's findings and conclusions

following the CrR 3.6 hearing make clear that it reviewed the warrant affidavit by

applying the two-pronged test of Aguilar/Spinelli. For that reason, and because the

warrant affidavit was sufficient to establish probable cause, we affirm.

                    FACTS AND PROCEDURAL BACKGROUND

       In August 2011, Detective Steve Valley of the Mason County Sheriffs Office

sought and obtained a search warrant for Warren Lemmon's motor home and any

outbuildings and vehicles on Mr. Lemmon's property. Among information set forth in

the detective's affidavit in support of the warrant was the following:

       that a confidential informant had told officers that Mr. Lemmon "sells
       Methamphetamine and Heroin and keeps it in his motorhome," and that the
       informant "could buy both controlled substances from him";

       that information about Mr. Lemmon's drug sales and possession had been
       "corroborated by mUltiple reliable sources over the past year";

       that officers had conducted a controlled buy at Mr. Lemmon's residence
       during the week of August 8, 2011;

       that the controlled buy was initiated by searching the informant for
       contraband and money; providing him or her with "inventoried m·onies";
       driving the informant to the intersection of Centerline and Rivendell Road,
       where they let him or her out to walk to Mr. Lemmon's motor home,
       located at the end of Centerline Road;

       that they watched the informant walk to and return from the home to the
       extent they could, although the affidavit conceded that detectives "couldn't
       keep a constant visual on [the informant] all the way down to Lemmon's
       residence, due to the rural setting and location of his residence";

                                             2

No. 32291-2-II1
State v. Lemmon


      that the controlled buy was completed by picking up the informant on his or
      her return to the drop off point; taking him or her to a predetermined
      location without allowing contact with others; recovering from the
      informant the predetermined amount of methamphetamine that he or she
      had purchased; and again searching the informant to confirm that he or she
      had no other contraband or monies;

      that in aninterview with police after the controlled buy, the informant
      related that there were two females inside Mr. Lemmon's motor home
      smoking heroin while he or she was inside buying the drugs; that Mr.
      Lemmon's motor home was surrounded by a wooden fence and there was a
      metal gate at the front of the property; that he or she had observed a travel
      trailer, several cars, and a small shed on the property; and that there was a
      "very mean pit bull" in a dog house next to the motor home;

      that on the same day as the controlled buy, a detective and an animal
      control officer drove to Mr. Lemmon's property and verified the
      informant's description of it;

      that the informant had provided detectives with information in the past that
      had led to several arrests and felony charges;

      that the informant's ongoing cooperation was motivated by his or her hope
      to receive a favorable recommendation in connection with pending charges
      in Mason County in exchange for reliable information leading to successful
      prosecutions, and

      that the informant had made a number of statements against his or her penal
      interest.

Clerk's Papers (CP) at 57-59.

      A search warrant was issued and the sheriffs office executed it on August 15.

Among incriminating items found and seized in the search were $3,874 in cash, 129.7

grams of methamphetamine, 130.4 grams of heroin, 34 methadone pills, 47.4 grams of

marijuana, several unused baggies, and a scale with a tar substance on the surface.



                                            3

No. 32291-2-II1
State v. Lemmon


       Mr. Lemmon was charged with one count of possession with intent to deliver a

controlled substance under RCW 69.50.401 (1) and one count of possession of a

controlled substance under RCW 69.50.4013(1).

       Mr. Lemmon moved to suppress the evidence obtained in the search of his

property. He argued there was insufficient evidence to establish the reliability of the

infonnant and the controlled buy was improperly executed because the officers were

unable to maintain constant surveillance of the infonnant. The trial court denied the

suppression motion. It later entered written findings and conclusions in which it found

that there were no disputed facts and concluded that the infonnant's reliability was

supported by evidence of a controlled buy, the infonnant's motive to provide reliable

infonnation in order to receive favorable treatment, and the informant's track record.

       Two months later, Mr. Lemmon moved the court to conduct a Franks 2 hearing, "to

determine whether statement(s) made in the application for search warrant by Det. Steve

Valley were material omissions or false statements made intentionally or with reckless

disregard for the truth." CP at 28. Specifically, he argued that the affidavit "indicated

that the setting of the Defendant's residence was 'rural', meaning that there were no other

residences located in the area, thus leading to the conclusion that the drugs came from the




       2 Franksv.   Delaware, 438 U.S. 154,98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978).

                                             4

No. 32291-2-111
State v. Lemmon


Defendant's residence." CP at 28-29. The motion was supported by a declaration from

Mr. Lemmon, in which he stated that he had measured distances from the intersection of

Rivendell and Centerline to his and other residences on Centerline. He testified that there

were two residences roughly 250 feet from that intersection, one on either side, and three

other residences further down Centerline (416 feet, 581 feet, and 764 feet, respectively).

He stated that his own residence, which was at the end of Centerline, was set back 133

feet from the road.

       Mr. Lemmon argued that the presence of other residences was inconsistent with

Detective Valley's statement in the warrant affidavit that "SOG [Special Operations

Group, the narcotics investigation division for Mason County] detectives couldn't keep a

constant visual on the PO [police informant] all the way down to Lemmon's residence,

due to the rural setting and location of his residence." CP 58 (emphasis added).

       The court granted Mr. Lemmon's request for a Franks hearing. At the time of the

hearing, Detective Valley testified that Mr. Lemmon's property was at the very end of

Centerline, a dead-end road, and that in describing it as "rural," he meant:

       First of all, it was completely wooded. It's off of a private-or, I mean,
       county road. The county road quit. It was wooded. There was one other
       house down there on the assessor's page. The assessor's office got it listed
       as Rural 10, which means it's ten acres or more.

Report of Proceedings (RP) at 81. The State also offered a recent map of the area,

obtained from the Internet, along with photographs taken by Detective Valley, that



                                             5

No. 32291-2-III
State v. Lemmon


"show[ed] basically the route to Mr. Lemmon's house from where [the detective]

dropped the informant off." RP at 86. When cross-examined, the detective admitted that

there were driveways and roads in the vicinity, but for the most part he did not know

whether they led to other residences. Following the State's evidence, the defense called

Mr. Lemmon, who used the State's photographs to describe where neighboring

residences were located.

       At the conclusion of the hearing, the trial court observed that there was testimony

that the area is completely wooded and was zoned Rural 10. Referring to the

photographs, the court stated, "[T]here's no contest that this is not an urban setting.

There is not multiple houses there." RP at 109. While noting Mr. Lemmon's testimony

that there were other residences in the area, the court stated it could not find any

misstatement or omission by Detective Valley in light of the detective's testimony that he

was unaware of other residences, which the court observed were "not visible from the

pictures going down the road." Id. The court concluded, as it had earlier, that the

warrant affidavit was sufficient to establish probable cause.

       Following a stipulated facts trial, Mr. Lemmon was convicted as charged. He

appeals.

                                        ANALYSIS

       Mr. Lemmon assigns error to the admission of evidence obtained from the search

of his home on the basis that the search warrant was not supported by probable cause. He

                                              6

No. 32291-2-111
State v. Lemmon


focuses on the trial court's third conclusion oflaw following the CrR 3.6 hearing, which

states, "In determining the reliability of the confidential informant, the Court looks at the

totality of the information set forth in the affidavit." CP at 24. He argues from the

reference to the "totality of the infonnation" that the court applied the wrong standard in

determining the existence of probable cause. He also argues that under the proper

standard for evaluating probable cause-the Aguilar/Spinelli test-the evidence was

insufficient. We address the assignments of error in tum.

                       1. The trial court applied the proper standard

       We first address Mr. Lemmon's contention that in reviewing whether the warrant

affidavit demonstrated probable cause supporting issuance of the search warrant, the trial

court applied the wrong legal standard.

       The Fourth Amendment to the United States Constitution and article I, section 7 of

the Washington Constitution require that the issuance of a search warrant be based upon a

detennination of probable cause. State v. Vickers, 148 Wn.2d 91,108,59 P.3d 58 (2002);

CrR 2.3(c). "Probable cause is established when an affidavit supporting a search warrant

provides sufficient facts for a reasonable person to conclude there is a probability the

defendant is involved in the criminal activity." Vickers, 148 Wn.2d at 108; State v. Clay,

7 Wn. App. 631, 637, 501 P.2d 603 (1972).

       For an informant's tip (as detailed in an affidavit) to create probable cause
       for a search warrant to issue: (1) the officer's affidavit must set forth some
       of the underlying circumstances from which the informant drew his

                                              7

No. 32291-2-III
State v. Lemmon


       conclusion so that a magistrate can independently evaluate the reliability of
       the manner in which the infonnant acquired his infonnation; and (2) the
       affidavit must set forth some of the underlying circumstances from which
       the officer concluded that the informant was credible or his information
       reliable.

State v. Jackson, 102 Wn.2d 432, 435, 688 P.2d 136 (1984) (citing Aguilar, 378 U.S. at

114,84 S. Ct. at 1514 and Spinelli, 393 U.S. at 413,89 S. Ct. at 587)). Stated another

way, the warrant affidavit "must demonstrate the informant's (1) 'basis of knowledge'

and (2) 'veracity.'" State v. Taylor, 74 Wn. App. Ill, 116,872 P.2d 53 (1994) (quoting

Jackson, 102 Wn.2d at 437). "Underlying the Aguilar/Spinelli test is the basic belief that

the determination of probable cause to issue a warrant must be made by a magistrate, not

law enforcement officers who seek warrants." Jackson, 102 Wn.2d at 436-37. To ensure

a magistrate is not merely a "rubber stamp," the affidavit must "infonn[s] him of the

underlying circumstances which lead the officer to conclude that the infonnant was

credible and obtained the infonnation in a reliable way." Id. at 437.

       While the Aguilar/Spinelli test was first articulated by the United States Supreme

Court, that Court abandoned the test in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317,

2332, 76 L. Ed. 2d 527 (1983), in favor of a "totality of the circumstances" approach.

"The principal difference between the Gates approach and the Aguilar-Spinelli rule is that

'veracity' and 'basis of knowledge', while still relevant, are no longer both essential.

Under Gates, a 'deficiency' on either of these 'prongs' may 'be compensated for' by a

'strong showing' on the other prong." Jackson, 102 Wn.2d at 435-36 (quoting Gates,

                                              8

No. 32291-2-111
State v. Lemmon


103 S. Ct. at 2329). "The 'totality of the circumstances' analysis downgrades the

veracity and basis of knowledge elements and makes them only 'relevant

considerations. '" Jd. at 436 (quoting Gates, 103 S. Ct. at 2329).

       In Jackson, the Washington Supreme Court criticized what it characterized as

Gates's "nebulous standard" for determining the existence of probable cause. Jd. at 435.

As the Jackson court explained, "[t]he two prongs of the Aguilar-Spinelli test have an

independent status; they are analytically severable and each insures the validity of the

information." Jackson, lO2 Wn.2d at 437. Refusing to "follow, blindly, the lead of the

United States Supreme Court," the Washington Supreme Court affirmed the

Aguilar/Spinelli test as the continuing basis on which a warrant would be tested under

article I, section 7 of the Washington Constitution. Jd. at 438-39.

       Both Mr. Lemmon and the State agree that the Aguilar/Spinelli test is the

appropriate test for evaluating the warrant affidavit. According to Mr. Lemmon,

however, the trial court mistakenly applied the federal standard. He bases his argument

on the trial court's reference in its third conclusion of law to having looked "at the totality

of the information set forth in the affidavit." Br. of Appellant at 8 (citing CP at 24).

       We agree with the State that in focusing on the word "totality," Mr. Lemmon

ignores the fair import of the conclusions as a whole. Read in its entirety, the court's

third conclusion states, "In determining the reliability of the confidential informant, the

Court looks at the totality of the information set forth in the affidavit." CP at 24. The

                                              9

No. 32291-2-111
State v. Lemmon


conclusion is consistent with the well-established principle that the issuing judge need not

look at each fact set forth in the affidavit in isolation, but is to consider "all the facts and

circumstances sworn to by the person seeking the warrant." State v. Riley, 34 Wn. App.

529,531,663 P.2d 145 (1983).

       This is consistent with the court's oral ruling, which also referred to "the totality

of the infonnation" in the affidavit, stating:

       In determining whether or not there is a probable cause for a search
       warrant, I'm looking at whether or not the elements of Aguilar-Spinelli
       have been met. The Court looks at the four comers of the warrant. The
       Court can have some due deference to the issuing magistrate, and the Court
       looks at the totality of the infonnation as well as looking at just what is
       established for the basis and reliability-basic knowledge and reliability of
       the infonnant.

RP at 15.

       The court's conclusions 4, 5, and 6 stated that the reliability of the informant was

satisfied by the evidence of a controlled buy, the fact that the reduction of charges sought

by the informant was not likely to occur if he or she provided false information, and the

infonnant's track record. Nowhere in the court's oral ruling or written findings and

conclusions did the court refer to Gates or use the term "totality of the circumstances."

       No fair reading of the court's findings, conclusions, and earlier oral ruling

supports Mr. Lemmon's argument that the trial court applied the wrong standard in ruling

on his motion to suppress.




                                                 10 

No. 32291-2-II1
State v. Lemmon


                  11. The requirements of Aguilar/Spinelli were satisfied

       We turn to whether the requirements of Aguilar/Spinelli were satisfied. Mr.

Lemmon argues that they were not, and challenges the trial court's fourth and sixth

conclusions of law: that the reliability of the informant was satisfied by the evidence of a

controlled buy and by evidence of his or her track record.

       Whether probable cause is established is a legal conclusion that we review de

novo. State v. Chamberlin, 161 Wn.2d 30, 40,162 P.3d 389 (2007); State v. Neth, 165

Wn.2d 177, 182, 196 P.3d 658, 661 (2008). We accord great deference to the

magistrate's determination of probable cause, and will only disturb its decision to issue a

warrant where there is an abuse of discretion. Vickers, 148 Wn.2d at 108; State v. Cord,

103 Wn.2d 361, 366, 693 P.2d 81 (1985). The affidavit "should not be viewed in a

hyperteclmical manner." Riley, 34 Wn. App. at 531. "[A] magistrate is entitled to draw

reasonable inferences from the facts and circumstances set forth in the supporting

affidavit," with the result that "[r]easonableriess is the key and common sense must be the

ultimate yardstick." Jd. "Doubts concerning the existence of probable cause are

generally resolved in favor of issuing the search warrant." Vickers, 148 Wn.2d at 108-09.

      Mr. Lemmon has not assigned error to the trial court's finding at the conclusion of

the Franks hearing that Detective Valley did not deliberately or recklessly misstate or




                                             11 

No. 32291-2-111
State v. Lemmon


omit facts.3 Our review is therefore limited, as was the trial court's, to the four comers of

the warrant affidavit. Neth, 165 Wn.2d at 182.

       As a threshold matter, Mr. Lemmon (citing State v. Ibarra, 61 Wn. App. 695, 699,

812 P.2d 114 (1991) and State v. Rodriguez, 53 Wn. App. 571, 575-77,769 P.2d 309

(1989)), contends that a heightened showing of reliability is required where, as here, the

identity of the informant is unknown to the issuing judge. Both decisions state that when

information is provided by an identified citizen informant, the State's burden of

demonstrating reliability is relaxed. Ibarra, 61 Wn. App. at 699 ("[T]he State's burden

of demonstrating the identified citizen's credibility is generally relaxed."); Rodriguez, 53

Wn. App. at 574 ("When police receive information from an uninvolved witness or

victim of a crime, the necessary showing of credibility is relaxed."). Where the

informant is an ordinary citizen rather than a criminal or professional informant and his

or her identity is revealed to the magistrate, the informant's "detailed description of the


        3 Mr. Lemmon devotes a concluding portion of his opening brief to an argument,
in part, that "references in the search warrant affidavit to the controlled buy should have
been excised," contending that, at the Franks hearing, he had "established the presence of
other residences near his residence that were accessible to the informant." Br. of
Appellant at 13, 15. Yet he has not assigned error to the trial court's finding at the
conclusion of the Franks hearing that he failed to demonstrate a reckless
misrepresentation or omission, RP at 109, nor does he cite authority or provide argument
that the evidence was insufficient to support that finding. Cf Taylor, 74 Wn. App. at
117 -18 (under a Franks analysis, the court first determines whether a misrepresentation
or omission was deliberate or reckless; if that showing is not made "it is unnecessary to
determine whether [the misrepresentation or omission] was material"). We will not
consider the argument further. See RAP 10.3(a)(6), 10.3(g).

                                             12 

No. 32291-2-II1
State v. Lemmon


underlying circumstances of the crime observed" may provide intrinsic indicia of the

infonnant's reliability sufficient to satisfy both Aguilar/Spinelli prongs. State v.

Northness, 20 Wn. App. 551, 557, 582 P.2d 546 (1978).

       The State does not contend that the infonnant in this case was a citizen infonnant

nor does it contend that the infonnant's description of what he or she observed suffices to

satisfy both Aguilar/Spinelli prongs. It relies instead on four types of evidence that are

recognized by Washington cases as either supporting an informant's reliability or, in the

case of the fourth type of evidence, substituting for the veracity prong: (1) the controlled

character of a buy at the premises to be searched, (2) the informant's track record, (3) the

fact that the infonnant participated in the controlled buy in hopes of receiving favorable

treatment, and (4) law enforcement's corroboration giving substance and verity to the

infonnant's report of criminal activity.

                                     A. Controlled buy

       A controlled buy, if properly executed, is one way to "provide the facts and

circumstances necessary to satisfy both prongs of the [Aguilar/Spinelli} test for probable

cause." State v. Casto, 39 Wn. App. 229, 234, 692 P.2d 890 (1984). "If the infonnant

'goes in empty and comes out full,' his assertion that drugs were available is proven, and

his reliability confirmed." Id.

       The State concedes on appeal that the controlled buy in this case "was imperfect

because detectives 'couldn't keep a constant visual on the PO all the way down to

                                             13 

No. 32291-2-111
State v. Lemmon


Lemmon's residence.'" Br. ofResp't at 8 (quoting warrant affidavit). While a "properly

executed" controlled buy, without more, satisfies both Aguilar/Spinelli prongs, the fact

that a buy is flawed in execution does not render it irrelevant to reliability.

       A properly executed controlled buy requires some level of police surveillance, but

does not require that officers see the actual exchange of marked bills for drugs. In State

v. Lane, 56 Wn. App. 286, 289, 786 P.2d 277 (1989), for example, this court concluded

that a controlled buy was properly executed where officers watched as an informant

entered the main entrance of an apartment building "empty" and came out "full." Id. at

289. The informant told officers that he had gone to a second floor apartment to purchase

the drugs and that a person in that apartment walked downstairs, to a first floor

apartment, to obtain the drugs. A search warrant was issued for both apartments .

Although the officers had not been able to see which apartment the informant entered,

this court still found that the police surveillance, while not constant, "reduc[ ed] the

possibility that the informant obtained the cocaine from a source other than from within

the apartment." Id. at 294. "[T]he search and surveillance conducted in a controlled buy

remove much of the informant's opportunity to fabricate. " Casto, 39 Wn. App. at 235.

       Lane is distinguishable in that police could at least see the informant enter the

apartment building, while the informant here was never seen entering any structure. But

the State does not argue on appeal that its imperfect controlled buy satisfied both prongs

of the AgUilar/Spinelli test; it argues only that it was relevant evidence. We agree. The

                                              14 

No. 3229l-2-III
State v. Lemmon


many aspects of the buy that were controlled reduced the possibility that the informant

obtained the methamphetamine from a source other than Mr. Lemmon's motor home. It

was relevant evidence of reliability, even if not dispositive evidence.

                                       B. Past history

       The warrant affidavit stated that "[t]he PO has provided SOG with information

about narcotic activity, illegal firearms and felony warrants in the past that have led to

several arrests and felony charges in Mason County Superior Court. " CP at 58.

Showing that an informant has a "proven 'track record' of reliability" is the most

common way in which a hearsay informant's credibility is established. State v. Lair, 95

Wn.2d 706, 710, 630 P .2d 427 (1981).

       Mr. Lemmon argues that the detective's attestation to the informant's past history

was insufficient because it was not specific as to when the informant had provided

information, the circumstances under which information had been provided, how many

arrests and felony charges had resulted from the past information, or whether the

information resulted in any convictions. Br. of Appellant at 11. He cites State v. Fisher,

96 Wn.2d 962, 639 P.2d 743 (1982) and State v. Taylor, 74 Wn. App. Ill, 872 P.2d 53

(1994).

       Fisher provides no support for Mr. Lemmon's argument. The warrant affidavit in

that case stated, as to past history, that the informant providing the information "is

reliable in that he or she has given information regarding drug trafficking [sic] and use in

                                             15 

No. 32291-2-111
State v. Lemmon


the past which has proven to be true and correct." Fisher, 96 Wn.2d at 964. In analyzing

the sufficiency of the affidavit to establish reliability, the court examined where, on a

spectrum of specificity, the warrant applicant's description of the informant's history fell.

It observed that "[t]he mere statement that an informant is credible is not sufficient ...

whereas it is almost universally held to be sufficient if information has been given which

has led to arrests and convictions." ld. at 965 (citing I W. LAFAVE, SEARCH AND

SErZURE § 3.3, at 509 (1978)). The court characterized the statement in the affidavit

before it as "l[ying] somewhere between these two positions." ld. It concluded that the

affiant's statement was sufficient, explaining:

       While this is more than drawing the conclusion that the informant is
       credible and admittedly less than stating the facts as to why the past
       information has proven to be "true and correct", it still is a factual
       statement-not a conclusion of the affiant. We hold in this case that it is
       enough to enable a neutral magistrate to determine if the informant is
       credible.

ld. Detective Valley's statement, like the affiant's statement in Fisher, "inform[ed] the

magistrate why the affiant believed the information to be reliable. It states a fact and is

more than a bare assertion or conclusion." ld. at 966.

       The second case relied upon by Mr. Lemmon, Taylor, is clearly distinguishable.

The Taylor court did discuss the fact that the informant in that case had a two and one-

half year track record, but in a different context. The court was not addressing a

minimum duration of reliable cooperation required to make an informant's past history



                                             16 

No. 32291-2-111
State v. Lemmon


relevant. Instead, faced with an argument that material misrepresentations and omissions

in a warrant affidavit vitiated the validity of the warrant, the court held that even if the

applicant for the warrant had materially misrepresented or omitted facts, the especially

strong evidence of the informant's demonstrated reliability over the prior two and one-

half years "was sufficient in itself to establish his reliability." Taylor, 74 Wn. App. at

121.

       Mr. Lemmon cites no Washington case requiring that factual statements in a

warrant affidavit about an informant's track record include details as to time,

circumstances, number of incidents of cooperation, and conviction outcomes. Notably,

the evidence of past history provided in Taylor, like the evidence here, was of

information leading to arrests, not convictions. And unlike evidence of observed criminal

activity in an application for a warrant, which must be sufficiently current (see, e.g., State

v. Lyons, 174 Wn.2d 354, 360-61,275 P.3d 314 (2012) (addressing possibly stale

information on a marijuana grow operation)), we see no reason why evidence of an

informant's demonstrated reliability must be evidence of the informant's recent

cooperation. Recency, like detail, might go to the weight of the track record evidence,

but not its relevance.

       The State does not contend in this case that Detective Valley's statement of the

informant's past history was sufficient in itself to establish reliability; it contends only

that the evidence of past history was factual and relevant. It was.

                                              17
No. 3229l-2-III
State v. Lemmon


                C. Participation in hopes ofreceivingfavorable treatment

       The warrant affidavit stated that "[t]he PO's ongoing cooperation is motivated by

receiving a favorable recommendation from SOG, on pending charges in Mason County,

in exchange for reliable information that leads to the seizure of controlled substances,

related evidence and successful prosecution of the same." CP at 58-59. "[T]hat an

informant may be trying to win favorable treatment in his own case will usually

strengthen the motivation to tell the truth, because the informant knows his own fate will

be affected by the ability of law enforcement officials to rely on his information." Casto,

39 Wn. App. at 235 n.2 .

       The affidavit included a related representation that the informant had made

"numerous statements against his/her penal interest, admitting to having been involved in

the possession, possession with intent to deliver and delivery of methamphetamine." CP

at 59. Because "one who admits criminal activity to a police officer faces possible

prosecution," statements against penal interest generally support an inference of

reliability. Lair, 95 Wn.2d at 7ll.

                   D. Description ofmatters observed during the buy

       The warrant affidavit stated that a detective and animal control officer had

independently corroborated matters the informant described observing during the

controlled buy. As earlier detailed, the informant told detectives that he or she had seen

women smoking heroin in the motor home and described the layout of Mr. Lemmon's

                                             18 

No. 32291-2-III
State v. Lemmon


property and the vehicles and a dog the infonnant had seen outside. On August 8, shortly

after the buy, a police detective and animal control officer drove to Mr. Lemmon's

property and "verified the [infonnant's] infonnation." CP at 58. The reasonable

implication of the affidavit is that the detective and animal control officer verified the

informant's description of what he or she observed outside the motor home.

       If a warrant affidavit includes information from an informant that fails the 2-prong

test of Aguilar/Spinelli, then police investigation corroborating the infonnant's report of

criminal activity may replace the requirements of Aguilar/Spinelli. State v. Young, 123

Wn.2d 173,195,867 P.2d 593 (1994). Corroboration of an infonnant's report is

significant to the extent that it gives substance and verity to the report that the suspect is

engaged in criminal activity. Jackson, 102 Wn.2d at 438. But it is significant to only that

extent: "[C]orroboration of public or innocuous facts only shows that the infonner has

some familiarity with the suspect's affairs," and merely supports an inference "that the

informer has some knowledge of the suspect and his activities, not that criminal activity

is occurring." Jd.

       Mr. Lemmon characterizes the matters that the infonnant described following the

controlled buy as innocuous facts. It is fair to say that the facts the detective and animal

control officer were able to corroborate were innocuous; there is no suggestion in the

warrant affidavit that the detective and animal control officer corroborated the

infonnant's report of women smoking heroin. The officers' corroboration of the

                                              19 

No. 32291-2-III
State v. Lemmon


informant's description of Mr. Lemmon's property did not give substance or verity to the

informant's report that Mr. Lemmon had sold him or her methamphetamine. 4

                                   E. Cumulative support

       "A single fact in an affidavit, when viewed in isolation, may not constitute

probable cause but, when read together with other facts stated in the document, the

affidavit [may] satisf[y] the requirement for evidence necessary to establish probable

cause." Vickers, 148 Wn.2d at 110. The facts set forth in Detective Valley's affidavit,

taken as a whole, were sufficient to allow an independent assessment of the informant's

reliability. The trial court properly deferred to the magistrate's discretion in denying the

motion to suppress .

                       STATEMENT OF ADDITIONAL GROUNDS

      In a pro se statement of additional grounds (SAG), Mr. Lemmon raises two.

       The first ground is that the trial court would not permit further motions, preventing

Mr. Lemmon from raising the fact that the parcel number identified on the warrant



       4 While the corroboration of the informant's description of Mr. Lemmon's
property did not provide support for the reliability of the informant's report that he or she
purchased drugs from Mr. Lemmon, it was arguably relevant to the parties' dispute over
how much to discount evidence of the controlled buy due to the incomplete surveillance.
The fact that the informant reliably described "innocuous facts" about transitory matters,
such as the presence of cars and the dog, was some evidence that he or she was on Mr.
Lemmon's property rather than somewhere else during the times he or she could not be
seen by surveilling officers.



                                             20
No. 32291-2-111
State v. Lemmon


affidavit does not exist. The second-related to the first-is that when he submitted a

motion to this court asking that we take judicial notice of the parcel identification

discrepancy, we placed the notice in his file without action.

       Mr. Lemmon filed a motion for judicial notice with our court on June 20, 2013,

asserting that the warrant affidavit described the property to be searched as "Parcel #

2216-20-93013" and asking that we take judicial notice that no such parcel exists.

Motion to Take Judicial Notice of Public Records (June 20, 2013). The clerk of court

responded that there was no provision for him to file the document and placed the motion

in the file without further action. See Letter from David C. Ponzoha, Clerk, Wash. State

Court of Appeals, Div. II, to Warren Lemmon (June 21, 2013).

       Mr. Lemmon's statement of his first additional ground for relief provides no

particulars as to when or how the trial court prevented him from raising the alleged

discrepancy, nor does he explain why the alleged discrepancy matters. We will not

consider a SAG "if it does not inform the court of the nature and occurrence of alleged

errors." RAP 10.10(c). In addition, "Only documents that are contained in the record on

review should be ... referred to in the statement." Jd.

       His second ground, complaining that we refused to take judicial notice of the

alleged discrepancy and consider it in connection with his appeal, is similarly deficient.

Although ER 201 states that certain facts may be judicially noticed at any stage of a

proceeding, RAP 9.11 restricts appellate consideration of additional evidence on review.

                                             21 

No. 32291-2-II1
State v. Lemmon


Mr. Lemmon offers no justification under the RAP 9.11 criteria for his belated argument

that the warrant affidavit mistakenly described the property to be searched.

       Moreover, because Mr. Lemmon had court appointed counsel, the clerk properly

refused to take action on the motion. State v. Romero, 95 Wn. App. 323,325-26, 975

P.2d 564 (1999) (defendants represented by appellate counsel may not personally "file

pleadings with and/or request legal advice from clerk of Court of Appeals as it relates to

their appeals.") .

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





                                            22